Citation Nr: 0834712	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  00-11 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a major depressive 
disorder with chronic pain syndrome, to include as secondary 
to the veteran's service-connected paresthesia of the left 
side of the tongue with hypesthesia of the left facial area.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel
INTRODUCTION

The veteran had active military service from June 1976 to 
June 1979.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania.  In May 2006, the Board denied 
the veteran's claim and he appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).

By Order of May 2007, the Court granted a joint motion for 
partial remand filed by the veteran and VA General Counsel 
that vacated, in part, the Board's May 2006 decision, and 
remanded the matter to the Board.  In September 2007, the 
Board remanded the veteran's claim to the RO via the Appeals 
Management Center (AMC) in Washington, D.C. for further 
evidentiary development.

The veteran was scheduled for a Board hearing at the RO in 
August 2008 but, in a July 2008 written statement, his 
attorney said he withdrew his hearing request.  As such, the 
Board believes all due process requirements were met with 
regard to his hearing request.

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the appellant if further action is required.


REMAND

Consistent with the Board's September 2007 remand, in April 
2008, the veteran underwent VA examination performed by a 
panel of two board certified psychciatrists and a 
psychologist to determine the nature and etiology of any 
diagnosed depression or other mood disorder found to be 
present.  The lengthy VA examination report includes an 
opinion that the veteran had an adjustment disorder with 
depressed mood, rather than a major depressive disorder, that 
was not related in any way to his chronic pain, loss of 
taste, or paralysis of the 5th cranial nerve.

There is no indication that the RO/AMC readjudicated the 
veteran's claim in light of the new evidence or issued a 
supplemental statement of the case.  This must be done prior 
to consideration of the veteran's claim.  38 C.F.R. § 19.31 
(2008).

Accordingly, the case is REMANDED for the following action:

The RO/AMC must readjudicate the veteran's 
claim of entitlement to service connection 
for a major depressive disorder with 
chronic pain syndrome, to include as 
secondary to service-connected paresthesia 
of the left side of the tongue with 
hypesthesia of the left facial area.  If 
the benefit is not granted, the veteran 
and his attorney should be provided with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
future review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the vetran until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not- constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




